Opinion by
Ekwall, J.
From the testimony of the customs broker who made - the entry and that of the secretary of the importing corporation, it appeared that the order for the merchandise was placed in June 1945, but the goods did not arrive in the United States until the latter part of August. The customs broker testified that he arrived at the value through information he had obtained from similar entries of merchandise from the manufacturer, and that he considered the value at which he entered to be the prevailing market price in Mexico at the time of this exportation. He stated'that he was in constant touch with the selling agent of the manufacturer and obtained information from said selling agent that there was no change in the prices, so far as he knew. From the evidence submitted it was held that the entry of the merchandise at a value lower than that arrived at on final appraisement was without intent to defraud the Government or to deceive its officials and that the importer apd its agent acted in good faith in making entry at the lower price. The petition was therefore granted.